DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 20, 2021 is acknowledged.  Claims 1-9, 12-14, and 16-25 are pending in the application.  Claims 10, 11, and 15 have been cancelled.  Claims 2, 12-14, and 16-22 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg US 3713844 (hereinafter “Sternberg”) in view of Laat et al. WO 2011003893 (hereinafter “Laat”) and Vrancken et al., “Yeast species composition differs between artisan bakery and spontaneous laboratory sourdoughs” (hereinafter “Vrancken”).
With respect to claims 1, 3, 6-9, 23, and 25, Sternberg discloses preparing a slurry of flour and malt or other amylase (claims 8 and 23) to digest the starch (cereal hydrolysates), adding yeast to the product, and fermenting.  Additionally, Sternberg is silent with respect to the presence of Lachancea (claims 1 and 3) (Abstract; C1, L1-13 and 42-57; C2, L11-23 and 58-65; C3, L27-C4, L5).  
However, Sternberg does not expressly disclose the yeast is K. bulderi.
Laat discloses yeast, such as S. bulderi or S. cerevisiae (claims 6, 7, and 25), may be used in the baking industry (P8, L6-21; P20, L23-P21, L2; and P31, L8-9).
Vrancken teaches K. bulderi is formerly known as S. bulderi.  Vrancken also discloses dough develops by fermentation of yeasts and lactic acid bacteria (claims 6 th entry-Middelhoven). 
Based upon the fact that Sternberg, Laat, and Vrancken similarly teach yeast and bakery products, Vrancken discloses the yeast being responsible for the leavening action via CO2 production (P471, Introduction), Sternberg discloses the yeast may be added to obtain the desired fermentation (C1, L9-13), and the simple selection of  particular yeast(s) is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Laat and Vrancken, to select K. bulderi and optionally other yeast and/or lactic acid bacteria, such as S. cerevisiae or lactic acid bacteria, based in its suitability for its intended purpose with the expectation of successfully preparing a desirably fermented product for baking. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Modified Sternberg does not expressly disclose the product having a leavening power of between about 300 mL and about 1500 mL of CO2 .  As the leavening power of  the prior art (Sternberg-digest starch product/cereal hydrolysate and yeast, Laat- yeast K. bulderi), and Vrancken discloses the yeast being responsible for the leavening action via CO2 production (P471, Introduction), the leavening power would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed leavening power cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the leavening power in the product of modified Sternberg through routine experimentation to obtain a desirably fermented product for baking. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claim 4, Sternberg in view of Laat and Vrancken does not expressly disclose the K. bulderi strain is K. bulderi MUCL 54530.  However, Vrancken teaches cooperation with BCCM and MUCL (P71, Top; and P479, Acknowledgements), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any stain of K. bulderi, including K. bulderi MUCL 54530, in the method of Sternberg 
With respect to claim 5, Sternberg discloses the pH of the fermented product is from 5 to 5.5 (C1, L14-16), which falls within the claimed range of about 3.8 to about 6.
Regarding claim 24, while Sternberg does not expressly disclose the amount of amylase source added, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Sternberg teaches the degree of conversion to digested starch is highly important because of the bonding action resulting from the presence thereof, and the amount of digested starch product desired is produced (C1, L61-64; and C2, L11-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of amylase material added in the method of Sternberg through routine experimentation to obtain a desirably digested starch product. 

Response to Arguments
Applicant’s arguments filed January 20, 2021 have been fully considered, but they are unpersuasive (P8-P12).
Applicant argues Sternberg fails to teach or suggest each and every element of the subject claims.  Accordingly, Sternberg concerns a dough and not a leavening agent (such as, e.g., pre- ferments, sponges (i.e., yeast sponges), starters (i.e., yeast-based 
Examiner disagrees.  It is noted the Declaration filed July 29, 2020 as referred to by the Applicant was previously addressed in the Non-Final Rejection of October 20, 2020 (see P6-P7, paragraphs 16-18 of the Office Action).  
While Sternberg teaches adding a digested starch product (starch hydrolysate) to a dough, Sternberg is not limited to this embodiment since the reference also teaches the digested starch product (starch hydrolysate) may be added dough, sponge, or both (C1, L42-57; and C3, L27-C4, L5), and sponge is considered as a leavening agent as used in the present invention.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  Given that Sternberg, Laat, and Vrancken similarly teach yeast and bakery products, Vrancken discloses the yeast being responsible for the leavening action via CO2 production (P471, Introduction), Sternberg discloses the yeast may be added to obtain the desired fermentation (C1, L9-13), and the simple selection of  particular yeast(s) is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Laat and Vrancken, to select K. bulderi and optionally other yeast and/or lactic acid bacteria, such as S. cerevisiae or lactic acid bacteria, based in its suitability for its intended purpose with the expectation of successfully preparing a desirably fermented product for baking.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Additionally, as the leavening power of the product is a result of the combination of ingredients present, the claimed components have been shown to be obvious in view of the prior art (Sternberg-digest starch product/cereal hydrolysate and yeast, Laat- yeast K. bulderi), and Vrancken discloses the yeast being responsible for the leavening action via CO2 production (P471, Introduction), the leavening power would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed leavening power cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Sternberg through routine experimentation to obtain a desirably fermented product for baking.
Applicant is also reminded it is understood that taste is a matter of choice and is the subjective opinion of the person sampling the composition.  See MPEP 2173.05(b).  Additionally, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, while Laat and Vrancken do not disclose all the features of the presently claimed invention, these references are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely, yeast, such as S. bulderi or S. cerevisiae, may be used in the baking industry as taught in Laat (P8, L6-21; P20, L23-P21, L2; and P31, L8-9) and K. bulderi is formerly known as S. bulderi as taught by Vrancken (Abstract; P471, Introduction; P472, all; and P480, right col., 12th entry-Middelhoven), and in combination with the primary reference, discloses the presently claimed invention.
Also, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793